Hinton, J.,
dissented.
The decree was as follows :
This day came the parties, by their counsel, and the •court, having maturely considered the transcript of the record of the. decree aforesaid, and the arguments of counsel, is of opinion, for reasons stated in writing and filed with the record, that the decree of the circuit court of Westmoreland, in the cause therein of Turner and wife v. Cox’s executors and others, rendered on the 8 th day of April, 1881, and appealed from in the causes in this court of Brockenbrough v. Turner and others, and Harding’s adm’r •and others v. Turner and others, is erroneous in so far as it decreed against the appellants, Brockenbrough and Lucien Harding, adm’r of William Harding, dec’d, and W. W. Walker, the payment of the sums therein mentioned, and appointed a receiver to collect the same ; and, therefore, it is considered that the said decree be reversed and annulled in so far as it is in conflict with the foregoing opinion of this court and the views herein.
But the court is of opinion that there is no error in the said decree in holding the defendants, James Smith, B. L. T. Beale and B. F. Brown, responsible for the sums therein decreed to be paid by them to the complainants, the same, in so far as it so appears not to be erroneous, must be affirmed. And it is further considered by the court, that the appellees do pay to the appellants, W. F. Brockenbrough, Lucien Harding, administrator of William Harding deceased, and W. W. Walker, their costs by them expended in the prosecution of their appeal aforesaid here. And this court proceeding to render- such decree as the said circuit ■court ought to have rendered, doth adjudge and order that the bill of the complainants be dismissed as to the defendants therein, the said W. F. Brockenbrough, Harding’s ad*459ministrator, and W. W. Walker, and that the said complainants do pay to the said defendants—Brockenbrough, Harding’s administrator, and W. W. Walker—their costs by them expended about their defence in the said circuit court. And it is further adjudged and ordered, that the complainant, John M. Eogers, and Jane, his wife, recover of the defendants—James Smith, E. L. T. Beale, and Benjamin F. Brown—the sum of eight hundred and sixty-two dollars and eighty cents, with legal interest thereon from the first day of September, 1878, until paid, and that the complainants, George Turner, and Jane, his wife, recover of the defendants—James Smith, E. T. L. Beale, and Benjamin F. Brown—the sum of five hundred and seventy dollars, with legal interest thereon from the first day of May, 1878, until paid, and that the complainant, Mary McGuire, recover of the defendants—James Smith, E. L. T. Beale, and Benjamin F. Brown—the sum of five hundred and seventy dollars, with legal interest thereon from the first day of May, 1878, until paid, and that the said James Smith, E. L. T. Beale, and Benjamin F. Brown pay to the complainants their costs by them expended in the prosecution of their suit in the said circuit court. Which is ordered to be certified to the said circuit court of Westmoreland.
Decree reversed in part.